Case 1:15-cv-05235-ARR-PK Document 239 Filed 12/10/18 Page 1 of 5 PageID #: 5306
                               Brendan E. Zahner                                              Dentons US LLP
                                                                                   1221 Avenue of the Americas
                               brendan.zahner@dentons.com                            New York, NY 10020-1089
                               D +1 212 768 5339                                                 United States


                                                                    大成 Salans FMC SNR Denton McKenna Long
                                                                                               dentons.com




 December 10, 2018

 BY CM/ECF

 The Honorable Cheryl L. Pollak
 United States Magistrate Judge
 United States District Court
 for the Eastern District of New York
 United States Courthouse
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:   Toussie v. Allstate Insurance Company, Case No. 1:15-cv-5235-ARR-PK

 Dear Magistrate Judge Pollak:

         We represent Defendant Allstate Insurance Company (“Allstate”) and write in reply to
 Plaintiffs’ opposition to Allstate’s motion for the Court to impose sanctions upon Plaintiffs.

          Allstate recounted a small sample of Plaintiffs’ continuous and ongoing pattern of improper
 discovery conduct in its motion. This Court itself has also noted that it was “deeply troubled by the
 pattern of seeking to thwart proper discovery requests and to delay this litigation.” See Toussie v.
 Allstate, No. 15 CV 5235, 2017 U.S. Dist. LEXIS 178571, at *2-3 (E.D.N.Y. Oct. 27, 2017) (Dkt.
 117.) Plaintiffs do not specifically challenge Allstate’s showing of repeated discovery abuses or
 this Court’s concern regarding the pattern of improper discovery conduct and frivolous arguments
 in this case. As shown in Allstate’s motion and below, Plaintiffs’ baseless objections to Allstate’s
 Requests to Admit and their frivolous cross-motion to compel, and their improper conduct
 concerning the disclosure of their housekeeper’s name and her deposition are examples of this
 discovery abuse and warrant the imposition of sanctions.

        1.      Sanctions Should Be Awarded for Plaintiffs’ Baseless Objections to Allstate’s
                Requests to Admit and Frivolous Cross-Motion to Compel

         Although this Court initially “assume[d] that plaintiffs’ new counsel is not seeking to
 perpetuate the pattern of improper discovery conduct and frivolous arguments” (Dkt. 154 at 3-4),
 Plaintiffs’ subsequent objections to Allstate’s Requests to Admit (“Requests”) proved the Court
 wrong. Indeed, Plaintiffs asserted that Requests concerning the property removed from Plaintiffs’
 house after Sandy -- the “paramount issue of fact in the case” (Dkt. 198 at p. 22) -- were
 “irrelevant,” demonstrating that Plaintiffs’ pattern of obstruction and discovery abuse was
Case 1:15-cv-05235-ARR-PK Document 239 Filed 12/10/18 Page 2 of 5 PageID #: 5307
                               The Honorable Cheryl L. Pollak        大成 Salans FMC SNR Denton McKenna Long
                               December 10, 2018                                                dentons.com
                               Page 2




 continuing. Allstate was forced to file a motion to compel, and in granting the same, this Court
 found Plaintiffs’ objections to be “frivolous and utterly improper.” (Dkt. 198 at p. 22-23.) In
 opposing Allstate’s motion to compel, Plaintiffs raised arguments that the Court itself declined to
 “waste time addressing.” And then Plaintiffs’ counsel compounded their misconduct by filing a
 cross-motion to compel the production of Allstate’s counsel’s notes. Although Plaintiffs seek to
 avoid sanctions for that cross-motion by arguing that it raised “complicated issues,” that simply is
 not the case. (Dkt. 237 p. 5.) The Court found that the notes taken by Allstate’s counsel during the
 inspection “are clearly work product,” and despite ample case law requiring Plaintiffs to
 demonstrate a “substantial need” for the notes, Plaintiffs made “absolutely no showing” of need.
 (Id. p. 25.) Plaintiffs’ waiver argument fared no better, with the Court noting that Plaintiffs could
 not “even begin to suggest” that the notes were shared with Plaintiffs, CFASS or their counsel, and
 finding there was “no basis” to find a waiver. (Id., p. 24.) Moreover, it must be emphasized that
 the attorney notes at issue concerned the inspections of Plaintiffs’ own property, inspections that
 Plaintiffs’ own counsel attended and property to which Plaintiffs have unfettered access. Plaintiffs
 did not have a substantial basis for their attempt to acquire the notes of their opposing counsel as
 needed to avoid sanctions, because they made “absolutely no showing” of need and their waiver
 argument had “no basis.” (Id.)

         While the Court has latitude to reduce the fees on the theory that Allstate’s motion to
 compel was only “partially successful,” as a factual matter the motion to compel responses to the
 Requests did not make separate arguments for each request, so there is no sound basis upon which
 to calculate such a reduction -- the cost to Allstate would have been identical even if Allstate had
 chosen not to challenge the few responses that the Court did not find frivolous.

         Moreover, the comments to FRCP 37 note that the “imposition of expenses is virtually the
 sole formal sanction in the rules to deter a party from pressing to a court hearing frivolous requests
 for or objections to discovery.” Deeming the Requests admitted, when they could hardly be
 disputed in good faith to begin with, is hardly a deterrent, and the point of sanctions is to deter the
 very conduct Plaintiffs insist on continuing. The $12,550 incurred on the motion and cross-motion
 is already both a minimal deterrent in the context of Plaintiffs’ wealth and substantially less than
 what the motion cost Allstate, because Allstate is only requesting the lower rates that have been
 awarded in the Eastern District (rather than the higher rates actually paid). The Court should
 therefore decline to reduce the amount sought in any way, and should order that Plaintiffs pay the
 full amount of $12,550 and all other amounts sought in Allstate’s motion, within two weeks.

        2.      Sanctions Should Be Awarded Regarding Plaintiffs’ Deceitful Conduct
                Surrounding the Disclosure of the Housekeepers’ Name and Her Deposition

         With regard to Plaintiffs’ refusal to identify their maid, Plaintiffs’ argument that they “had
 no obligation” to tell Allstate this information demonstrates that their dismissive attitude towards
 legitimate discovery has not changed, and that the full amount of requested sanctions should be
Case 1:15-cv-05235-ARR-PK Document 239 Filed 12/10/18 Page 3 of 5 PageID #: 5308
                               The Honorable Cheryl L. Pollak       大成 Salans FMC SNR Denton McKenna Long
                               December 10, 2018                                               dentons.com
                               Page 3




 awarded as a mild deterrent to future misconduct. (Dkt. 237 p.1.) It is important to clarify that
 Plaintiffs did not merely delay in producing their maid’s name as they suggest in their opposition.
 Instead, they affirmatively lied to Allstate by falsely claiming that “there was no long-term
 housekeeper or maid who assisted with the packing.” (Dkt. 94-5 at p. 3.) Ms. Burnette confirmed
 in her deposition that she had been the Toussies’ housekeeper since 1991 and that she assisted with
 packing the house after Superstorm Sandy. Plaintiffs also made clear that even months after the
 Court had ordered that Allstate could take the deposition of their maid, Plaintiffs had “very serious
 objection . . . to disclosing or divulging the name of this person” for reasons the Toussies
 considered “very important.” (October 3, 2017 conference at 8:1-4.) The Toussies’
 misrepresentations were an intentional and conscious effort to prevent their maid’s deposition even
 after the Court had ruled that Allstate could take the deposition. The Toussies only provided the
 name of their maid after this Court stated that the failure to do so would result in an adverse
 inference instruction. (Id. at 11:19-25.)

         The Toussies cite no authority for their claim that they had no obligation to respond1 to
 Allstate’s “informal” request for their maid’s name. Several courts have noted that informal
 discovery requests are not uncommon in the Southern and Eastern Districts, and that Courts in
 these Districts enforce such requests. See, e.g., Armamburu v. Healthcare Fin. Servs., Inc., No.
 CV 2002-6535( ARR)(MDG), 2007 WL 2020181, at *3 (E.D.N.Y. July 6, 2007); Family Dollar
 Stores, Inc. v. United Fabrics Int'l, Inc., No. 11 CIV. 2574 CM JCF, 2012 WL 1123736, at *6
 (S.D.N.Y. Apr. 4, 2012). Plaintiffs’ assertion that a more formal interrogatory should have been
 served is no excuse for Plaintiffs’ dilatory and abusive conduct. Serving an interrogatory for the
 maid’s name and waiting 30 days for a response would have been wasteful and inefficient2 under
 any circumstance, but particularly when the Court had allowed 60 days to complete depositions
 (Dkt. 92 at p. 15). Furthermore, in the October 3, 2017 conference Plaintiffs admitted that they
 objected to providing their maid’s name despite the Court ordering her deposition; the form of
 Allstate’s original request in May of 2017 plainly would have made no difference. (See also Dkt.
 225, pending motion to compel based in part on Plaintiffs’ refusal to answer interrogatories.) Only
 the Court threatening an adverse inference instruction produced the information.

         The Toussies are also incorrect in claiming that it is too late to impose sanctions regarding
 their conduct surrounding their maid’s deposition. Notably, the Toussies do not claim that delay
 has caused any substantive reason to deny the motion, such as prejudice, and no such reason exists.

 1
  It is unclear whether the Toussies also believe they are entitled to lie in response to “informal”
 discovery requests, which is what they actually did.
 2
   Counsel are expected under Local Rule 26.4 to cooperate in discovery, not to impose
 unnecessary burdens or obstacles on discovery. The attitude of the Toussies’ counsel to that
 expectation is well documented in the motion pending as Dkt. 225 and the exhibits thereto, and if
 it chose to, Allstate could catalog a number of additional instances in which Plaintiffs attempted
 to hinder discovery.
Case 1:15-cv-05235-ARR-PK Document 239 Filed 12/10/18 Page 4 of 5 PageID #: 5309
                               The Honorable Cheryl L. Pollak       大成 Salans FMC SNR Denton McKenna Long
                               December 10, 2018                                               dentons.com
                               Page 4




 In calculating and claiming a 17 month delay, the Toussies are also ascribing to Allstate the
 substantial delays caused by Plaintiffs’ own repeated changes in counsel: 3.5 months between
 Mark Goidell moving to withdraw on June 14, 2017 and the next court conference on October 3,
 2017, and 3 months between Abrams Fensterman moving to withdraw on December 21, 2017 and
 the Court-imposed stay expiring on March 30, 2018. During the time that the case was actually
 active, the Toussies were repeatedly trying to prevent or hinder the court-ordered inspections at
 CFASS.

         More importantly, the authority cited by Plaintiffs makes clear that “Rule 37 does not
 establish any time limits within which a motion for sanctions must be filed . . .” In re Terrorist
 Attacks on September 11, 2001, 03-MD-1570(GBD)(SN), 2018 WL 4096106 (Aug. 27, 2018
 S.D.N.Y.)(six year delay found unreasonable); Mercy v. Suffolk Cty., New York, 748 F.2d 52, 55–
 56 (2d Cir. 1984)(sanctions motion waived if not made before judgment); Citgo Petroleum Corp.
 v. Odfjell Seachem, 2013 WL 2289951, at *11 (S.D. Tex. May 23, 2013)(claim of “egregious”
 witness interference should have been brought earlier.) The main concern of the case law is that
 sanctions motions be made while the conduct is “fresh in [the] mind” of the judge and that any
 delay not be unreasonable. Mercy, 748 F.2d at 55–56.

          The discovery misconduct of the Toussies is well known to the Court and well documented
 in the transcripts of the numerous hearings held in this case. The Court has been repeatedly
 required to intervene because of Plaintiffs’ conduct and positions, and the Court has been patient
 with both the delays and expense caused by the Toussies’ misconduct. Allstate should not be
 faulted for choosing to focus on obtaining discovery and not burdening the Court earlier with
 additional motion practice for sanctions, during the time that Allstate was inspecting the property at
 CFASS and fighting the Plaintiffs’ efforts to stop that inspection at every step. With the
 misconduct ongoing, the time is right to deter Plaintiffs from further discovery abuse, and the
 misrepresentations and refusal to identify their maid and the last minute cancellation of her
 previously confirmed deposition caused by Mr. Toussie are part of Plaintiffs’ persistent and
 ongoing effort to delay the case and thwart discovery.

         The Court should award the full amount of fees sought by Allstate on the motion to compel
 Ms. Burnette’s name and the fees and expenses associated with rescheduling her deposition at the
 last minute. As noted above, the amounts at issue are already modest compared to Plaintiffs’
 wealth and with regard to the attorneys’ fees sought, represent a significant reduction from the
 hourly rates actually paid by Allstate.3


 3
   Plaintiffs challenge the need for a “senior Dentons attorney” to travel from Chicago for the
 deposition, but Allstate specifically retained Mr. King for this case because of his almost 40
 years of experience with Allstate matters. Plaintiffs cite no authority for the proposition that a
 party who has engaged in frivolous and abusive discovery conduct has the right to object to the
 moving party’s choice of counsel.
Case 1:15-cv-05235-ARR-PK Document 239 Filed 12/10/18 Page 5 of 5 PageID #: 5310
                               The Honorable Cheryl L. Pollak            大成 Salans FMC SNR Denton McKenna Long
                               December 10, 2018                                                    dentons.com
                               Page 5




         The Court has warned Plaintiffs for more than a year that their conduct in this litigation is
 both troubling and unacceptable, and that sanctions could be imposed for further misconduct. That
 misconduct has not abated, and Plaintiffs’ cavalier attitude towards their obligations continues
 even in opposition to this sanctions motion. The Court should grant the motion and order Plaintiffs
 to pay $23,210.85 to Allstate within two weeks pursuant to FRCP 37 for the motions and conduct
 described above and in Allstate’s moving papers.

                                                      Respectfully submitted,

                                                      /s/ Brendan E. Zahner


 cc: All parties of record (via ECF)
